Citation Nr: 1621588	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine with aura, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for decreased vision in the right eye, and if so, whether service connection is warranted. 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability, to include early spondylosis of the cervical spine at C5, C6 manifested by rounding of the uncovertebral joints, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.   

6.  Entitlement to service connection for a bilateral foot skin condition, claimed as jungle rot.  

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for hypothyroidism.

9.  Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

10.  Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

11.  Entitlement to service connection for mixed sensory motor neuropathy of the left lower extremity.  

12.  Entitlement to service connection for mixed sensory motor neuropathy of the right lower extremity.

13.  Entitlement to service connection for bilateral hearing loss.

14.  Whether the decision to sever service connection for amyotrophic lateral sclerosis (ALS) was warranted.  

15.  Whether the decision to sever entitlement to special monthly pension (SMP) based on the need for aid and attendance was warranted.  




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  November 2005, May 2009, and November 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at Travel Board hearing in February 2015.  A transcript of that hearing is of record.

The Veteran perfected an appeal regarding a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  However, a subsequent August 2014 rating decision granted service connection for PTSD, evaluated at 50 percent disabling, effective June 22, 2009.  As a result, the Board does not have jurisdiction over these downstream issues, and thus they are not a part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2015).

The claims of entitlement to service connection for hypothyroidism, sleep apnea, a cervical spine disability, decreased right eye vision, migraines, hearing loss, and peripheral neuropathy of the upper and lower extremities, as well as the issues of whether the decision to sever service connection for ALS and SMP was warranted, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his February 2015 Travel Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate review his application to reopen the claim for entitlement to service connection for diabetes mellitus.

2.  In a November 2005 rating decision, the RO denied in pertinent part, the Veteran's claims for service connection for migraines with aura, early spondylosis of the cervical spine at C5 C6 manifested by rounding of the uncovertebral joints, tinnitus, and decreased vision in the right eye; the Veteran appealed that determination, however, he withdrew his appeal of those issues prior to the case being certified to the Board.

3.  Evidence received since the November 2005 denial of the claims for service connection for migraines with aura, early spondylosis of the cervical spine at C5 C6 manifested by rounding of the uncovertebral joints, tinnitus, and decreased vision in the right eye, raises a reasonable possibility of substantiating the claims of service connection.

4.  The competent and credible evidence of record establishes that the Veteran's tinnitus began in service and has continued since.

5.  The competent and credible evidence of record establishes that the Veteran's bilateral foot condition, to include jungle rot, began in service and has continued since.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the application to reopen the claim for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The November 2005 rating decision, which denied a claims of entitlement to service connection for migraines with aura, early spondylosis of the cervical spine at C5, C6, manifested by rounding of the uncovertebral joints, tinnitus, a bilateral foot condition, and decreased vision in the right eye, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3.  Evidence received since the November 2005 rating decision denying the claim of service connection for migraines with aura is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
4.  Evidence received since the November 2005 rating decision denying the claim of service connection for decreased vision in the right eye is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  Evidence received since the November 2005 rating decision denying the claim of service connection for decreased tinnitus is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6.  The criteria for establishing service connection for tinnitus have been met.        38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The criteria for establishing service connection for a bilateral foot condition, characterized as jungle rot, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  For the reasons explained below, the applications to reopen and the claims for entitlement to service connection for a bilateral foot disorder and tinnitus are being granted, and discussion of the VCAA with regard to this matter is therefore unnecessary.

Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (5).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At his Board hearing in February 2015, the Veteran withdrew from appellate review his application to reopen the claim for entitlement to service connection for diabetes mellitus.  The transcript of the hearing has been reduced to writing and is of record.  Thus, this appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In a rating decision in November 2005, the RO denied the claims for service connection for migraines with aura, early spondylosis of the cervical spine at C5, C6 manifested by rounding of the uncovertebral joints and tinnitus, based on the finding that the evidence failed to show that the claimed disabilities were incurred in service or were caused by service.  The rating decision also denied the claim for entitlement to service connection for decreased vision in the right eye based on a finding that the condition had been identified as presbyopia, which was considered a congenital or developmental defect, and thus was not subject to service connection.  Although the Veteran filed a substantive appeal with regard to that decision, he withdrew his appeal as to those claims in March 2009, prior to the appeal reaching the Board, and that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

1. Migraine headaches

The evidence of record when the claim was last denied consisted of post-service treatment records that noted complaints of right eye vison problems after 2004.  In February 2005, the Veteran complained of migraine frontal headaches associated with photophobia, phonophobia, oscillopsia, phonopsia, microtelepsia, tinnitus, (chronic) nausea with gagging and distal paresthesia.  In March 2005, he reported onset of headaches approximately six months earlier.  He was prescribed medication.  

The evidence received since the prior final denial includes treatment records documenting migraine headaches.  An October 2014 neurology consultation note recorded onset of headaches in 2002.  The VA treatment records, while "new" as they were not before previous decisionmakers, are not "material" for purposes of reopening the claim because the records do not relate to the basis for the prior final denial - evidence that the Veteran's migraines had onset in service or are otherwise related to service.

Also in the record is the Veteran's testimony wherein he asserted onset of headaches some years after his marriage to his current spouse, in October 1974.  Finally a 2010 private medical report of behavioral evaluation noted migraines which more likely than not were a direct result of the Veteran's active duty military service in Vietnam

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material.  Accordingly, as new and material evidence has been submitted, the claim for service connection for migraine headaches with aura is reopened.

2. Right eye vision

The evidence of record when the claim was last denied consisted of post-service treatment records that noted complaints of right eye vision problems after 2004.  An ophthalmology consult report in August 2005 noted a diagnosis of presbyopia.  Service personnel records documented the Veteran's service in the Republic of Vietnam during the Vietnam War era.  

The evidence received since the prior final denial includes the Veteran's February 2015 testimony asserting that his blurred vision, which reportedly had onset in the 1980's, was due to exposure to toxins while stationed in Vietnam.  He also endorsed recent episodes of double vision in his right eye, as well as a cataract.  Additionally, a private medical report of behavioral evaluation in 2010, noted decreased vision in the right eye, along with an opinion that said problem was a direct result of the Veteran's active duty military service in Vietnam

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material.  Accordingly, as new and material evidence has been submitted, the claim for service connection for decreased right eye vision is reopened.

3. Cervical spine

The evidence of record when the claim was last denied consisted of the Veteran's military personnel form, DD 214, which listed his military occupational specialty as helicopter repairman and noted that the Veteran was awarded the National Defense Service Medal, the Vietnam Service Medal, Vietnam Campaign Medal w/60 dev Sharpshooter (Rifle M16) and 0/S bars (2).  Post-service treatment records dated after 2004 which recorded complaints of neck pain radiating to the upper extremities, along with a November 2004 imaging study of the cervical spine that revealed early spondylosis of the cervical spine at C5-C6 manifested by rounding of the uncovertebral joints there are no compression fractures or evidence of subluxation.  He reported a neck injury 30 years earlier.  

The evidence received since the prior final denial includes VA treatment records documenting ongoing treatment for the a cervical spine disorder along with x-ray findings of cervical degeneration, including mild disc disease.  The record also contains a private medical report of behavioral evaluation in 2010, which noted a cervical spine condition that more likely than not was a direct result of the Veteran's active duty military service in Vietnam.  

Also added to the record is the Veteran's testimony wherein he described an injury to his neck when he was at the age of 24 or 25.  He described sharp pain, inability to move and numbness after he reached over a table to pick up a pitcher of tea.  He sought treatment and was informed that he had disc problems.  The Veteran attributed his neck problems to at least three incidents of hard landings during service while wearing a 20 pound helmet.

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material.  Accordingly, as new and material evidence has been submitted, the claim for service connection for a cervical spine disability is reopened.

4. Tinnitus

The evidence of record when the claim for service connection for tinnitus was denied consisted of post-service treatment records dated after 2004 which recorded complaints of tinnitus.  On VA audiology consult in December 2004, he Veteran endorsed tinnitus and reported a history of in-service noise exposure.   

The evidence received since the prior final denial includes VA treatment records that document tinnitus, along with a history of noise exposure occupationally while the Veteran worked in construction and the music business playing drums.  In-service noise exposure was also noted.  A 2010 private medical report of behavioral evaluation in 2010 noted tinnitus that more likely than not was a direct result of the Veteran's active duty military service in Vietnam.  Finally, the record also contains the Veteran's testimony asserting that his tinnitus had its onset in service.  Specifically, he testified that following an explosion, he experienced ringing in his ears, 24 hours a day, seven days a week, which persisted throughout the years to the present.  He also related exposure to excessive noise from helicopters during service.   

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material.  Accordingly, as new and material evidence has been submitted, the claim for service connection for tinnitus is reopened.
Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Initially, the Board observes that where, as here, service records are unavailable, VA has a heightened duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The absence of service records, however, does not obviate the need for probative evidence of current disability and a link to active duty.  See Russo v. Brown, 9 Vet. App. 46 (1996).

1. Tinnitus

The Veteran asserts that he currently suffers from tinnitus that was incurred in service.  Specifically, he reported military noise exposure from helicopters, artillery noise and mortar fire while stationed in Vietnam.  At his hearing the Veteran asserted that he initially experienced ringing in his ears in service following an explosion, and it continued throughout the years.  

As noted, the service treatment records are unavailable.  Service personnel records show that the Veteran's served as a helicopter repairman and had service in Vietnam.  He credibly and competently described noise exposure during his service in Vietnam from helicopters, as well as mortar attacks and artillery fire.  The Board finds that noise exposure is consistent with the types, places and circumstances of his service, and exposure to in-service acoustic trauma is conceded.  The question that remains is whether he has tinnitus related to that in-service noise exposure.

The Veteran is competent to state that his tinnitus began in service, because tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) citing Caluza v. Brown, 7 Vet. App. 498, 504 (1995) (where determinative issue does not require medical expertise, lay evidence may suffice by itself).  

Moreover, the Board finds the Veteran's assertions that his tinnitus began during  service as a result of mortar fire, and that it has continued since, to be credible.  Significantly, there is no competent evidence of record that contradicts the claim.  In fact, in a medical statement in 2010, a private clinician attributed the Veteran's tinnitus to service.  

In sum, the Board finds that the Veteran's tinnitus arose in service and has continued since, such that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Bilateral foot condition

The Veteran asserts that he developed a bilateral foot condition, to include jungle rot, while stationed in Vietnam. 

As noted, the service treatment records are not available.  After service, VA treatment records after 2004 noted treatment for dermatitis of the feet, chronic skin inflammation and fungal infections affecting the feet.  

At the February 2015 hearing the Veteran reported onset of symptoms associated with a skin disorder affecting the feet, to include cracking and redness, while serving in Vietnam.  The condition had intermittently manifested throughout the years.  Initially, he treated his feet with over-the-counter medication.  

Here the Board finds that the Veteran is credible and competent to report that he experienced bilateral foot skin problems in service, as he was able to visibly observe such problems in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has provided credible history of onset of symptoms, and recurrence, in service which is consistent with the circumstances of his service.  The Board considers the Veteran's statements to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Significantly, there is no competent evidence of record that contradicts the claim.  In fact, in a medical statement in 2010, a private clinician attributed the Veteran's jungle rot to service.  

Based on the foregoing, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's service connection claim.  Accordingly, resolving all reasonable doubt in his favor, the Board finds that service connection for a bilateral foot condition, to include jungle rot, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The appeal concerning the application to reopen the claim for entitlement to service connection for diabetes mellitus is dismissed. 

As new and material evidence has been presented, the claim for service connection ford migraines with aura is reopened, and to this extent only the appeal is granted.

As new and material evidence has been presented, the claim for service connection for decreased right eye vision is reopened, and to this extent only the appeal is granted.

As new and material evidence has been presented, the claim for service connection for a cervical spine disability, to include early spondylosis of the cervical spine at C5, C6 manifested by rounding of the uncovertebral joints, is reopened, and to this extent only the appeal is granted.

As new and material evidence has been presented, the claim for service connection for tinnitus is reopened.

Service connection for tinnitus is granted.

Service connection for a bilateral foot condition, to include jungle rot, is granted


REMAND

The Veteran seeks service connection for hypothyroidism, sleep apnea, a cervical spine disability, decreased right eye vision, migraines, hearing loss, and peripheral neuropathy of the upper and lower extremities.  He also contends that severance of service connection for ALS and SMP was unwarranted.  

In support of his claims, the Veteran submitted a private medical report of behavioral evaluation in 2010 that noted that the claimed disabilities on appeal, to specifically include hypothyroidism, ALS, sleep apnea, a cervical spine disability, decreased right eye vision, migraines, hearing loss, peripheral neuropathy of the upper and lower extremities, were a direct result of the Veteran's active duty military service in Vietnam.  The Board finds that the private clinician's favorable opinion did not provide an adequate rationale as it provides no explanation for the conclusions reached.  An examiner's mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Nonetheless, the Board finds that this private opinion, along with other evidence of record as outlined below, provides enough favorable medical evidence to satisfy the relatively low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), as to when VA is required to assist the Veteran by affording him an examination in effort to properly develop his claim.

Initially, regarding the Veteran's claims for service connection for neuropathy, the Veteran contends that he developed neuropathy affecting the upper and lower extremities due to service, to include as due to exposure to Agent Orange while stationed in Vietnam.  He reported onset of symptoms approximately one year after service discharge, in 1974.  The Veteran also asserts that he currently suffers from a ALS as due to exposure to Agent Orange.  

VA treatment records show that in 2004 he experienced paresthesias in the upper and lower extremities.  An impression of cervical radiculopathy was noted.  In May 2005 a history of progressive muscle disease was noted, along with a diagnosis of progressive myopathy.  In March 2005, a clinician indicated that given the sensory findings in his lower extremities, he had some mixed sensory motor neuropathy, however, these findings could also be concerning for a myotrophic lateral sclerosis.  The Veteran reported a history of muscle cramps for 20 years, which the examiner stated could be indicative of a degenerative process such as primary lateral sclerosis.  A provisional diagnosis of primary lateral sclerosis was noted.  May 2005 NCV/EMG studies of the upper limbs showed no abnormality in any of the muscles for any myositis, myopathy, ALS or myotonic dystrophy.  In June 2008, a clinician noted that the Veteran's neuropathy could be due to old exposure to Agent Orange. However, his reports of progressive muscle weakness were difficult to explain.  Subsequent treatment records show continued treatment for peripheral neuropathy and motor sensory changes, as well as bilateral carpal tunnel syndrome.  

On VA neurological examination in March 2009 the examiner noted a history complaints of multiple symptoms for approximately 20 years with no objective abnormalities found on testing.  For example, the Veteran complained of subjective difficulty swallowing, yet upper GI testing showed normal swallowing and normal esophagus.  He also reported muscle weakness, yet EMG testing showed no evidence of muscle disease.  An extensive neurological evaluation showed no evidence of ALS, myopathy, spinal cord disease or brain disease.  The examiner noted that the Veteran did not  report classic symptoms of ALS.  On examination, it was noted that the Veteran gave poor effort.  There were tremors in his upper extremities and jerks in his lower extremities that appeared voluntary and deliberate.  The leg muscles were normal for his age and no fasciculation were seen.  MRI of the cervical spine showed mild disk disease.  NCV testing showed nonspecific sensory neuropathy.  The examiner diagnosed mild cervical spine disc disease and nonspecific sensory neuropathy on NCV testing.  The examiner found no objective evidence to support a diagnosis of ALS.  

A VA clinician in September 2010 recorded an impression of neuropathy due to ALS.  In March 2011, a clinician noted the Veteran's complaints of numbness and muscle weakness.  While EMG studies showed neuropathy, there was no evidence of motor-neuron disease.  Possible underlying causes for his symptoms would be amyloidosis, arsenic toxicity, gammopathy and degenerative joint disease.  

In July 2010 a VA examiner noted that ALS was a serious neurologic disease resulting in death and said diagnosis was based on the neurologic examination and on appropriate testing with EMG, NCV and a MRI of the brain and spinal cord, as well as a consultation with a neurologist.  In the Veteran's case, the treatment records documented that he underwent appropriate neurological testing that ruled out a diagnosis of ALS, and he had been counseled by more than one neurologist that he did not have ALS.  The examiner indicated that he Veteran's continued claim of ALS combined with symptoms that were unsupported by objective test results, raised a likelihood of malingering.  

In October 2014, a clinician noted that extensive work-up, including imaging, EMG/NCS, muscle biopsy, and laboratory testing, were essentially unremarkable.  His clinical course was not consistent with ALS, nor was his exam.  The clinician noted that there may be a component of psychogenic overlay, however a myopathic or neurologic process could not be completely excluded.  Thereafter, a clinician in December 2014 determined that the Veteran's complaints of chronic diffuse joint and muscle pain and spasms were secondary to psychosomatic disorder.

As such, it is unclear what, if any, underlying diagnosis may be associated with the symptoms, and whether any disorder identified is related to any aspect of the Veteran's service, including exposure to herbicides.  Thus, a VA neurological examination is needed in order to properly consider the appeals.  The examiner is also asked provide an opinion regarding the etiology of the Veteran's migraine headaches.  

Pertaining to his cervical spine disability, the Veteran claims that he developed his current neck disorder due to hard landings in service and wearing a helmet that weighed 20 pounds.  Reportedly, he sought treatment shortly after discharge from service and was informed that he had disc problems.  The Veteran's reports of in-service neck trauma are consistent with the circumstances of his service.  Accordingly, a VA examination is necessary to determine whether the Veteran's current cervical spine disability is at least as likely as not due to service.  

Concerning sleep apnea, the Veteran testified that symptoms associated with sleep apnea (i.e., loud snoring) that began during service and have continued in the years since that time.  The Veteran is obviously competent to observe that he exhibited loud snoring in service; however, whether that snoring reflected an underlying sleep apnea is a medical question that requires medical expertise.  As it is unclear whether the Veteran suffers from sleep apnea, and if so, whether it is related to service, a VA examination is warranted.  

The Veteran also claims that he developed hypothyroidism as due to exposure to Agent Orange.  Although the current evidence regarding hypothyroidism does not warrant presumptive service connection or consideration under the provisions of § 38 C.F.R. § 3.311, the regulations governing presumptive service connection do not preclude Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  As the Veteran has not yet been provided with a VA examination with regard to his claim for service connection for hypothyroidism, one should be scheduled.

Next, the Veteran asserts that he developed decreased visual acuity in the right eye, initially manifest many years after service, due to exposure to toxins while stationed in Vietnam.  While the VA treatment records document a diagnosis and treatment for refractive error, complaints of double vision in the right eye have also been noted.  As the Veteran has not yet been afforded a VA examination, in order to fairly decide these claim, one should be provided.  

With regards to the claim for service connection for hearing loss, the Veteran asserts that military noise exposure from helicopters, artillery noise and mortar fire while stationed in Vietnam caused him to develop hearing loss.  As previously noted, the Board finds that noise exposure is consistent with the types, places and circumstances of his service, and exposure to in-service acoustic trauma has been conceded.  While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of hearing loss, the diagnosis of hearing loss and the etiology of such require medical testing and expertise to determine.  38 C.F.R. § 3.385.  As the Veteran has not yet been afforded a VA examination, the Board finds that the claim must be remanded to afford the Veteran a VA audiological examination. 

Finally, relevant ongoing medical records should also be requested.

Because the issue of whether the decision to sever service connection for ALS, being remanded for further development, could have an impact on the issue of whether severance of SMP was warranted, these issues are inextricably intertwined and the issue regarding SMP must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file.  If no records exist, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Schedule the Veteran for a VA neurological examination to determine whether the Veteran's musculoskeletal complaints are due to an underlying disability, to include a neuromuscular disorder or neuropathy of the upper and lower extremities.  The claims file must be made available to the examiner.  All necessary tests are to be conducted.  The examiner should then respond to the following:

a) Does the Veteran have peripheral neuropathy of the upper extremities or lower extremities?  Please explain why or why not.

b) Is it at least as likely as not (50 percent or more probable) that the Veteran's current neuropathy of the lower extremities and/or upper extremities (if extant) is due to any aspect of the Veteran's service, to include the presumed exposure to Agent Orange?  Please explain why or why not.

c) Does the Veteran currently suffer any neurological disorder affecting the muscle and/or nerves in the upper and lower extremities, other than neuropathy, and including  ALS?  Please explain why or why not.

In identifying all current neurologic and/or muscular diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the February 2009 claim for service connection for ALS.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

d) Is it at least as likely as not (50 percent or more probable) that any current neurological disorder affecting the muscle and/or nerves in the upper and lower extremities (if extant), other than neuropathy, is due to any aspect of the Veteran's service, to include the presumed exposure to Agent Orange?  Please explain why or why not.

e) Does the Veteran currently suffer from a chronic headache disorder, to include migraines?  Please explain why or why not.

f) Is it at least as likely as not (50 percent or more probable) that any current headache disorder is due to any aspect of the Veteran's service?  Please explain why or why not.

In making the above determinations, the examiner must clearly explain the rationale for any opinions rendered. 

3.  Schedule the Veteran for a VA spine examination to determine whether the Veteran's current cervical spine disability is due to service.  The claims file must be made available to the examiner.  All necessary tests are to be conducted.  The examiner should then respond to the following:

a) Please identify any cervical spine disorders found to be present.  

b) Is it at least as likely as not (50 percent or more probable) that the Veteran's current cervical spine disability is due to any aspect of the Veteran's service, to include wearing a 20 pound helmet and helicopter hard landings?  Please explain why or why not.

4.  Schedule the Veteran for a VA eye examination to determine the nature of any current right eye disability and to obtain an opinion as to whether such is related to service.  The examiner must review the claims file in conjunction with the examination.  Any indicated tests should be conducted.  Based upon a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following:

a. Please provide the diagnosis for any right eye disability found on examination.  If any of the diagnosed conditions are refractive errors, the examiner should state such. 

b. For any currently diagnosed right eye disorder, other than refractive error, is it at least as likely as not (50 percent or more probable) that the eye disability arose in service or is otherwise related to service? The examiner should explain his/her reasoning for the opinions reached

5.  Schedule the Veteran for a VA examination to determine whether the Veteran's hypothyroidism is due to service.  The claims file must be made available to the examiner.  All necessary tests are to be conducted.  The examiner is asked to determine whether it is at least as likely as not (50 percent or more probable) that the Veteran's hypothyroidism is due to any aspect of the Veteran's service, to include the presumed exposure to Agent Orange?  Please explain why or why not.

6.  Schedule the Veteran for a VA audiological examination to address the claim for service connection for hearing loss.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests, to include audiometric testing, should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any current hearing loss disability arose in service or is causally related to service, to include noise exposure therein.  In rendering this opinion, the examiner should explain why the hearing loss disability is not merely a delayed reaction to the noise exposure in service.  A rationale for the opinions expressed should be provided.

7.  Schedule the Veteran for a VA examination to determine whether the Veteran's currently suffers from obstructive sleep apnea, and if so, whether such disability is related to service.  The claims file must be made available to the examiner.  All necessary tests are to be conducted.  

a) Does the Veteran suffer from sleep apnea?  Please explain why or why not.

b) Is it at least as likely as not (50 percent or more probable) that sleep apnea (if extant) had onset in service or is due to any aspect of the Veteran's service?  Please explain why or why not.  In answering this question, the examiner should address the Veteran's reports regarding the frequency and severity of his sleep apnea symptoms since service.  

8.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


